EXHIBIT 10.3A




CHS ANNUAL VARIABLE PAY PLAN
APPENDIX FISCAL 2019    


Company Return on Invested Capital (ROIC) and Return on Asset (ROA) Goals



Financial Performance Targets
CHS ROIC
CHS ROA
Description
Award as % of Target
Maximum
6.9%
6.9%
Maximum Performance Goal
200%
Target
5.9%
6.1%
Targeted Performance Goal
100%
Threshold
4.9%
5.2%
Minimum Performance Goal
50%



Return on Invested Capital (ROIC) Explanation

ROIC is a measurement of how efficiently the company uses its capital and the
level of returns on that capital. It is calculated by dividing net operating
profit after tax by funded debt plus equity. Further details on the ROIC
calculation, goal determination and goals can be answered by the finance contact
for your group. The formula used in the calculation of ROIC is as follows:
ROIC=
Adjusted Net Operating Profit After Tax*
Funded Debt + Equity**



*(Earnings Before Taxes + Interest, Net) * (1- Effective Tax Rate)
**(Average of Beginning and End of Year Funded Debt) + Beginning of Year Equity
Calculation uses FY18 July balance sheet for beginning of year funded debt and
beginning of year equity. The FY19 July balance sheet will be used for end of
year funded debt. Funded debt is calculated by adding long-long term debt plus
the current portion of long-term debt plus any guarantees of funded debt.
Return on Assets (ROA) Explanation

ROA is a measurement of how well a company uses its assets to generate earnings
and maximizes returns on owner equity and company assets. It is calculated by
dividing operating income by total assets minus working capital liabilities.
Further details on the ROA calculation, goal determination and goals can be
answered by the finance contact for your group. The formula used in the
calculation of ROA is as follows:


ROA=
Adjusted Operating Income*
Net Assets**



*Earnings Before Taxes + Interest, Net + Corporate Indirect Allocations
**Beginning of Year Assets - Beginning of Year Working Capital Liabilities
(current liabilities related to the Business Unit business activities excluding
financing)
Calculation uses FY18 July balance sheet to determine net assets. For individual
Business Unit calculations interest income is not netted against interest
expense.













--------------------------------------------------------------------------------

EXHIBIT 10.3A


Award Opportunity Example



This is an example for a participant with a $70,000 pay basis and a 5% target
award opportunity.
Financial Performance Targets
Award Opportunity Percentage
Calculation
Earned Award Amount
Maximum
10.0%
  $70,000 x 10.0%
$7,000
Target
  5.0%
$70,000 x 5.0%
$3,500
Threshold
  2.5%
$70,000 x 2.5%
$1,750



Award Calculation Example - Threshold Performance Attained

This is an example for a Business Unit participant with a $70,000 pay basis and
a 5% target award opportunity.
Plan Goals
Goal Weighting
Award Opportunity
X
Award as % of Target
=
Earned Award Amount
CHS ROIC
10%
   $350
X
   90%
=
$315
Business Unit ROA
60%
$2,100
X
 100%
=
$2,100
Individual Performance
30%
$1,050
X
 170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,200



This is an example for a Corporate participant with a $70,000 pay basis and a 5%
target award opportunity.
Plan Goals
Goal Weighting
Award Opportunity
X
Award as % of Target
=
Earned Award Amount
CHS ROIC
60%
$2,100
X
  90%
=
$1,890
Enterprise ROA
10%
   $350
X
100%
=
   $350
Individual Performance
30%
$1,050
X
170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,025



Award Calculation Example - Threshold Performance Not Attained

This is an example for Business Unit participant with a $70,000 pay basis and a
5% target award opportunity.
Plan Goals
Goal Weighting
Award Opportunity
X
Award as % of Target
=
Earned Award Amount
CHS ROIC
10%
   $350
X
   0%
=
$0
Business Unit ROA
60%
$2,100
X
 110%
=
$2,310
Individual Performance
30%
$1,050
X
 0%
=
$0
Totals
100%
$3,500
 
 
 
$2,310








